Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-11 are pending in this office action. This action is responsive to Applicant’s application filed 12/16/2019.
Information Disclosure Statement
3.	The references listed in the IDS filed 12/16/2019 and 4/29/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for locating sensors situated in a geographical area, said geographical area including at least one reference sub-area, said sensors comprising: 
 	at least one first sensor, each first sensor among said at least one first sensor being respectively associated with a sub-area among said at least one reference sub-area in which it is situated; and 
 	at least one second sensor, each second sensor among said at least one second sensor not being associated with any sub-area; 
 	the method comprising the following acts performed by a circuit of a device: 
grouping said sensors into a plurality of groups based on data from said sensors, by partitioning said data; 
 	for at least one group of sensors among the plurality of groups, determining whether or not the group comprises a first sensor; and 
 	in response to the group comprising at least one of said first sensors, associating each second sensor of the group with the sub-area with which the first sensor is associated.”
(Step 1) The claim recites “A method for locating sensors situated in a geographical area, said geographical area including…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “each first sensor among said at least one first sensor being respectively associated with a sub-area among said at least one reference sub-area in which it is situated,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” language, “being associated” or “not being associated” in the context of this claim encompasses the user manually being associated with a sub-area among said at least one reference sub-area in his mind (e.g. associating each second sensor of the group with the sub-area corresponding to the first sensor in his mind).
Similarly, the limitation of “grouping sensors into a plurality of groups based on data from said sensors, by partitioning said data” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” nothing in the claim element “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” in the context of this claim encompasses the user manually grouping sensors into a plurality of groups based on data from said sensors, by partitioning said data (e.g. for at least one group of sensors among the plurality of groups, determining whether or not the group comprises a first sensor).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows user to group user-selected preset limits (e.g. by partitioning data), mapping (e.g. associating each second sensor of the group with the sub-area with which the first sensor is associated). The mere nominal recitation of generic computer components, “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” to perform the “associate,” “not associate,” “group,” and “determine,” steps. The “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” in these steps are recited at a high-level of generality such that they group no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional elements – “…determining whether or not the group comprises a first sensor;” and “associating each second sensor of the group with the sub-area with which the first sensor is associated” where merely describes how to generally “analysis” the concept of grouping data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to partitioning, associating, or determine how to grouping data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) Which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “in response to the group comprising at least one of said first sensors, associating each second sensor of the group with the sub-area selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “sensors,” “being respectively associated,” “grouping,” “determining” and “associating,” to perform partitioning, associating, or determine how to grouping data steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional elements, “determine” and “associate” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to “determine” and “associate” data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “group” is not sufficient to amount to significantly more than the judicial exception because “group” only add well-understood, routine and conventional activities provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “in response to the group not comprising any first sensor, issuing a signal relating to a sub-area in which a sensor of the group of sensors is situated.”
Claims 3-9 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 10 recites “A device for locating sensors situated in a geographical area, said geographical area comprising at least one reference sub-area.”
Independent Claim 11 recites “A non-transitory computer storage medium storing instructions of a computer program wherein an execution of said instructions by a processing circuit configures the processing circuit to locate sensors situated in a geographical area, said geographical area including at least one reference sub-area, said sensors.”
That is, other than reciting “processor” or “storage memory” nothing in the claim element precludes the step from practically being performed in the mind.
Thus, claims 10 and 11 are also rejected under the same analysis as cited in the rejection of rejected claim 1.
	Hence, the claims 1-11 are rejected under 35 U.S.C. 101.

Drawings 
5. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)because the reference characters in figures 1, 3A, 3B, and 4 have no label. Thus, these elements do not give a viewer to fully understand without substantial analysis of detailed specification. 
A descriptive textual label for each numbered element in these figures would be needed to fully and better understand these figures without substantial analysis of the detailed specification. Any structural detail that is of sufficient importance to be described should be shown in the drawing. Optionally, applicant may wish to include a table next to the present figure to fulfill this requirement. See 37 CFR 1.83.37 CFR1.84(n)(o) is recited below: 
(n) Symbols. Graphical drawing symbols may be used for conventional elementswhen appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. 
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. 




Claim Objections
6.	Regarding claims 1, and 10-11, the claim recites “it”, which is unclear what “it” corresponding to. Also, there is insufficient antecedent basis for “it.
Regarding claim 6, the phrase "such that" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "such that"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 7 is objected to because of the following informalities: optional statements. When an “if” is used there should also be an “else” to provide what happens when the condition is not met.  If there is no “else”, then the condition is optional.  Alternatively, in some situations the “if” can be changed to “when” to indicate that the condition will occur at some time and is therefore not optional.  See MPEP § 2111.04.  
	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed limitation "and/or" in claim 7, is unclear whether applicant want to point out.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
determining whether or not the group comprises a first sensor." How to determine or grouping the sensors? Based on what algorithm or rules to group the sensors? Applicant has left several steps before the “in response to the group” step. 
Claims 1-2, 5, 6, 8, and 10-11 recites the limitation "said first sensors" in claims 1, 5, 6, and 10-11 and "a sub-area" in claims 1, 2, and 8. There is insufficient antecedent basis for those limitations.
The terms "any first sensor", “at least one sensor”, “a first sensor”, “two first sensors” and “at least one first sensor” in claims 1-6, and 10-11 is a relative term which renders the claim indefinite. The terms "any first sensor", “at least one sensor”, “a first sensor”, “two first sensors” and “at least one first sensor” are not defined clearly by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3, and 4 are rejected to because of the following informalities: The disclosure is rejected to because of the following informalities: undefined phrases.  Since phrases can have multiple meanings and they can change over time even in the same field, at the first use of the term, the meaning and relationship should be defined clearly.  Some examples include “control signal” and “function of said event times”.  What “control” for? What “control signal” meaning? How a “function” related to the “event times”?
Regarding claims 2-9 comprise the same deficiencies as those claims directly or indirectly by dependence, and are therefore rejected on the same basis. 
Appropriate explanation or correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran (US 2014/0210616 A1, hereinafter “Ramachandran”).
As to claim 1, Ramachandran teaches the claimed limitations:
“A method for locating sensors situated in a geographical area, said geographical area including at least one reference sub-area, said sensors comprising:” as methods, devices, and systems for the leader to monitor the proximity of group members with regular updates. The leader of a tourist group may need to monitor proximity of the group members when the tourist group includes young children, foreigners, disabled persons, or individuals that may wander astray and have difficulties rejoining the group (paragraph 0003). The map information can include map data of the current location of the user device. For example, the location coordinates of the user device may be determined using the GPS receiver. The user device may be connected to a map database across the network and download map data near the current location. The map data may include point of interests, building information, address information. The relative position of the monitored devices can thus be placed in a geographical context provided by the map information (paragraph 0028).
“At least one first sensor, each first sensor among said at least one first sensor being respectively associated with a sub-area among said at least one reference sub-area in which it 
 	“At least one second sensor, each second sensor among said at least one second sensor not being associated with any sub-area” as the master device can assign sensors to be monitored by each user device. Each of the sensors can communicate with the user devices by transmitting signals that are detected by the receiving user device. In this manner, at least the user device with primary responsibility for monitoring each sensor can detect approximate proximity based on signal strength or other information through which distance from the user device can be determined. Each sensor can further include monitoring parameters that can be used to determine when to trigger an alert or alarm on the user device and/or on other user devices. In some implementations, the alert can include a quick contact list based on relevance. For example, as an alternative or in addition to dialing 911 (e.g., said at least one second sensor not being associated with any sub-area), the alert can prompt other emergency services including a visitor center contact. Such emergency services can be contacted via an Internet information service. Sensors can also be dynamically reassigned to a new or different user device by the master user device or by other user devices. The proximity information and 
 	“The method comprising the following acts performed by a circuit of a device: grouping said sensors into a plurality of groups based on data from said sensors, by partitioning said data” as the group can be divided in to sub-groups with a group leader overseeing sub-group leaders, who in turn have primary responsibility for monitoring individual subgroup members. The proximity sensors may be attached to each of the sub-group members in forms of bracelets, headbands, pins, tags. The proximity sensors are configured to transmit signals to a user device of the corresponding sub-group leader. The user device can determine at least the distance between the proximity sensors and the user device based on the received signal strength, and/or other signal characteristics or types of signals. If the distance exceeds a pre-defined threshold value, an alarm can be triggered on the sub-group leader's user device and a warning signal can be sent to the overall group leader (paragraphs 0003, 0020).
 	“For at least one group of sensors among the plurality of groups, determining whether or not the group comprises a first sensor” as one of the plurality of user devices is assigned as a master user device, the master user device receives updates regarding at least one of proximity between a sensor and the corresponding user device or sensor assignments, and the updates are received from other user devices having corresponding assigned sensors. A map of at least an approximate location of the plurality of user devices and the plurality of sensors is displayed 
 	“In response to the group comprising at least one of said first sensors, associating each second sensor of the group with the sub-area with which the first sensor is associated” as a method for tracking members of a group includes associating a plurality of sensors with an application installed on each of a plurality of user devices; assigning each of the sensors to a corresponding one of the user devices, wherein assignments received on one of the user devices are wirelessly communicated to at least one other of the user devices; monitoring proximity of each of the sensors to the corresponding user device (abstract, paragraphs 0004). The user device can be associated with one or more monitored devices (sensors). The monitored devices can include various signal generating sensors that allow the user device to determine the distance between the monitored device and the user device. For example, the user device may determine the distance based on the strength of the signal sent from the monitored device (paragraphs 0024, 0026, 0037).

As to claim 2, Ramachandran teaches the claimed limitations:
 	“In response to the group not comprising any first sensor, issuing a signal relating to a sub-area in which a sensor of the group of sensors is situated” as (paragraphs 0019-0020, 0037, 0049). 

As to claim 3, Ramachandran teaches the claimed limitations:


As to claim 4, Ramachandran teaches the claimed limitations:
 	“Wherein, for a subset of data among said data from said sensors, each piece of data of the subset is respectively associated with an event time, the partitioning of said data being a function of said event times” as (paragraphs 0037, 0043-0044, 0051).

As to claim 5, Ramachandran teaches the claimed limitations:
 	“Wherein at least one piece of data of the subset of data comes from at least one first sensor among said first sensors, the method further comprising: selecting a reference sensor among said at least one first sensor; determining differences between event times associated with sensors other than the reference sensor and an event time associated with the reference sensor; and wherein the grouping of the sensors is carried out on the basis of the determined differences” as (paragraphs 0019-0020, 0037, 0039, 0042-0044, 0048-0051).

As to claim 6, Ramachandran teaches the claimed limitations:
 	“Wherein the grouping of said sensors comprises: grouping said first sensors into a plurality of first groups, such that all first sensors belonging to a same first group among the plurality of first groups are associated with a same sub-area and such that two first sensors among said first sensors associated with two different respective sub-areas do not belong to a same first group; on the basis of the data from the sensors, adding a second sensor to a first group among said first groups, or to a created group not comprising any first sensor” as (paragraphs 0019-0020, 0024, 0037, 0042-0043, 0048-0049). 



 	“Wherein the sensors of the geographical area belong to a same local area network, and wherein the method comprises, at each detection of an addition of a new sensor to the local area network and/or each removal of a sensor from the local area network for which data was previously received: grouping said sensors into a plurality of groups based on data from said sensors, by partitioning said data; for at least one group of sensors among the plurality of groups, determining whether or not the group comprises at least one of the first sensors; and if the group comprises at least one of the first sensors, associating each second sensor of the group with the sub-area with which the first sensor is associated” as moving or setting more or less user devices (paragraphs 0019-0020, 0023-0024, 0037, 0041-0043, 0046-0047, 0050). 

As to claim 8, Ramachandran teaches the claimed limitations:
 	“Receiving a signal confirming or correcting that a sensor belongs to a sub-area; updating the groups of sensors and the sub-areas associated with the groups of sensors according to the validation or correction signal received” as (paragraphs 0049-0052).

As to claim 9, Ramachandran teaches the claimed limitations:
 	“Wherein the received data are associated with sensors measuring different physical parameters” as (paragraphs 0021, 0027-0028, 0052-0053).

As to claim 10 is rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claim 1. In addition, Ramachandran teaches methods, devices, and systems for the leader to monitor the proximity of group members with regular updates. The leader of a tourist group may need to monitor proximity of the group members when the tourist group includes young children, foreigners, disabled persons, or individuals that may wander 

As to claim 11 is rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claim 1. In addition, Ramachandran teaches one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, data processing apparatus (paragraph 0054). Therefore this claim is rejected for at least the same reasons as claim 1.

Examiner’s Note
9.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/04/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156